DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: on page 11, lines 17-20, “CsPb(IxBy)3” should be changed to “CsPb(IxBry)3”; “(Ix:By)” to “(Ix:Bry)”; “(Iy:Bx)” to “(Iy:Brx)”.  Page 12, line 14, should “I0B4 and I4B0” be “I0Br4 and I4Br0”?  Similarly, in Figures 2-6, the “B” should be “Br”?
Appropriate correction is required.  Applicants are requested to correct any other informalities in the instant specification.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of making a mixed metal halide perovskite composition comprising a perovskite having the formula CsPb(AxBy)3 in the form of nanocrystals embedded in a non-perovskite matrix of formula Cs4Pb(IxBry)6 by using precursors containing Cs halide and Pb halide, does not making the claimed composition using generic “first precursor” and “second precursor” if they are not Cs halide and Pb halide and for making the claimed composition when the matrix is not Cs4Pb(IxBry)6.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  When the precursors do not include Cs halide and Pb halide, there would be no Cs, Pb and halide to form the claimed perovskite composition.  As disclosed in the instant specification, the non-perovskite Cs4Pb(IxBry)6 phase is also formed from the Cs halide and Pb halide (note Examples 1-3, especially page 10, lines 22-24); thus, non-perovskite matrix must be Cs4Pb(IxBry)6.  The instant specification further discloses that to “achieve stable PL peaks, control the ratio between the Cs4Pb(IxBry)6 phase and CsPb(IxBry) is critical” (note page 12, lines 28-29); thus, the claimed composition with the claimed properties (“suppresses phase segregation to stabilize a tune bandgap”) would not be produced when the matrix is not Cs4Pb(IxBry)6 and the ratio between the Cs4Pb(IxBry)6 phase and CsPb(IxBry) is not controlled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	The instant claim 1 is indefinite for the following reasons:
The formula CsPb(AxBy)3 is indefinite the values for “x” and “y” are not defined and it is unclear if x+y = 1; if not, it is unclear how this formula would be perovskite; 
It is unclear if the non-perovskite matrix, the perovskite nanocrystals or the mixed halide perovskite composition “suppresses phase segregation”; 
It is also unclear what has the “phase segregation”, the perovskite or the composition and under what conditions the suppression of “phase segregation” would occur;
It is unclear if the first precursor solution and the second precursor solution are deposited on the substrate as layers on top of each other or adjacent to each other.
It is unclear what would be considered as “a manner effective to produce the claimed “mixed halide composition” because not only the first and second precursors are undefined, but the actual process (CVD, electroplating, etc.) for depositing is also undefined.  Since the instant claim 1 is drawn to a process of making, at least all the critical limitations must be included.

In the instant claim 6, if the first portion of the second precursor solution is not deposited on top of the first portion of the first precursor solution (the two first portions are side-by-side), it is unclear if the second portion of the first precursor and the second 
In the instant claim 9, it is unclear if the values for A, B, x, y in Cs4Pb(IxBry)6 are the same as those for CsPb(AxBy)3 in the independent claim 1.
	In the instant claim 11 when x is zero, it is unclear the composition still contain a “mixed halide perovskite” as required in the instant claim 1.  For the “y = x-1”, when x is 1/3, y would be -2/3, which is not possible.
	In the instant claim 16, it is unclear if the “photo-active crystallites of perovskite having the formula CsPb(IyBrx)3” are the same as the nanocrystals of CsPb(AxBy)3 perovskite and the “host matrix” is the same as the “non-perovskite matrix” as required in the independent claim 1.
	In the instant claim 17, it is unclear what is required by “the mixed halide composition is the form of a film”.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        August 14, 2021